ON APPLICATION FOR REHEARING
PER CURIAM.
On application for rehearing, Mrs. Gray contends that the phrase “unlawful connection” in C.C. art. 210 is a translation of. “commerce illicite”, which she contends means illicit business or prostitution.
Her contention is without merit. “Commerce” is properly translated as “intercourse”, and “commerce illicite” cannot be narrowly restricted 'to mean prostitution only. Cassell, French-English English-French Dictionary (5th rev. ed. 1962).
The application is denied.
Application denied.